Citation Nr: 1509567	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-11 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969, which included service in the Republic of Vietnam.  Among other honors, the Veteran is in receipt of a Combat Infantryman Badge and a Purple Heart with Gold Star.

The matter of entitlement to a higher initial rating for PTSD is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2011 by the Pittsburg, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The November 2011 rating decision granted service connection for PTSD and assigned an initial 10 percent rating; in a March 2012 rating decision, the RO increased the initial rating to 30 percent, effective from the date of receipt of the service connection claim.

The Board has assumed jurisdiction of the matter of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), finding that the claim has been raised by the record as part and parcel of the Veteran's claim for an initial higher rating for PTSD.


REMAND

The Veteran was last afforded a VA examination to assess the severity of his service-connected PTSD, which he asserts renders him unemployable, in May 2014.  Shortly thereafter, the Veteran submitted a September 2014 vocational counseling session report and his own statement, both of which reflect significantly more severe symptomatology than recorded during his VA examination.  In his statement, the Veteran reported that due to his extreme reclusiveness and general distrust, he had difficulty reporting his psychiatric symptoms in the context of his recent VA examination.  

Indeed, a review of the evidence reflects that the VA examiner's assessment of the severity of the Veteran's symptoms differs greatly from the assessment of both the psychologist and vocational counselors who performed evaluations for Social Security Administration (SSA) disability purposes in 2013.  The 2014 VA examiner differentiated these assessments by stating that the 2013 SSA psychiatric evaluation was not predicated on a review of the Veteran's psychiatric treatment records and that the evaluation considered symptoms of both the Veteran's service-connected PTSD and nonservice-connected major depressive disorder.  However, in seeming inconsistency with this differentiation between the VA and SSA assessments and the examiner's implicit recognition that the Veteran has two distinct psychiatric disorders of PTSD and a major depressive disorder, the VA examiner declined to diagnose the Veteran with any psychiatric disorder other than PTSD and attributed the Veteran's depressive symptoms as manifestations of his PTSD.  

Given the need for clarification regarding the relationship between any current depressive disorder and the Veteran's PTSD, coupled with the Veteran's assertions that the most recent VA examination does not accurately reflect his current symptomatology, a new VA examination assessing the severity of the Veteran's PTSD, to include its effect on his employability, must be obtained.  

Moreover, as the Veteran reports receiving ongoing VA treatment for his PTSD, recent outstanding records must also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dated since September 2014.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected PTSD.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to elicit a history of the Veteran's psychiatric disorder and current psychiatric symptoms and conduct a relevant psychiatric examination of the Veteran.  The examiner is to clarify whether the Veteran has a secondary diagnosis of a depressive disorder; and if so, whether the depressive disorder is secondary to the Veteran's PTSD and whether the symptoms of the two disorders are distinguishable.

The examiner is to characterize the effect of the Veteran's PTSD on his employability.

3.  Then, readjudicate the claims seeking an initial higher disability rating for PTSD and a TDIU.  If either benefit is not granted in full, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

